Citation Nr: 1743526	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for obstructive sleep apnea.  

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left foot condition.  

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right foot condition.  

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a stomach condition, to include GERD.  

6.  Entitlement to service connection for a left foot condition.  

7.  Entitlement to service connection for a right foot condition.  

8.  Entitlement to service connection for a disorder manifested by loss of appetite.  

9.  Entitlement to service connection for a disorder manifested by loss of vision.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 and July 2012 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  

As the Veteran claimed contaminated water exposure in Camp Lejeune, jurisdiction was transferred to the Louisville, Kentucky RO.

The issue of service connection for a disability manifested by loss of appetite and for a disability manifested by a loss of vision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will inform the appellant if any further action is required on his part.  


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied service connection for a stomach condition, bilateral foot condition, and sleep apnea.  The Veteran was notified of that decision and of his appeal rights.  He did not appeal the decision.  

2.  New and material evidence has been received since the August 2008 rating decision which denied service connection for the left and right feet.    

3.  New and material evidence has not been received since the August 2008 rating decision which denied service connection for stomach condition and sleep apnea.    

4.  The Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation at any point.

5.  The preponderance of the evidence is against finding that the Veteran has a bilateral foot disability that is etiologically related to a disease, injury, or event which occurred in service.  


CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying service connection for a stomach condition, for a bilateral foot disorder, and for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the August 2008 rating decision is new and material and the claim of entitlement to service connection for a bilateral foot disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Evidence received since the August 2008 rating decision is not new and material and the claims of entitlement to service connection for a stomach condition and for sleep apnea are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  The criteria for referral of the issue of entitlement to total disability rating based on individual unemployability due to service-connected disability for extraschedular consideration have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).

5.  A bilateral foot disability was not incurred in active service and is not etiologically related to service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  In November 2007 and May 2008, the Veteran was sent a VCAA letter in regard to bilateral feet and TDIU.  As such, compliant VCAA notice was provided.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

While no VA examination was conducted as to TDIU, as explained below, there is no basis for finding that the Veteran is unable to follow a substantially gainful occupation.  The Veteran appeared for a VA examination in June 2012 for the bilateral feet.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to the feet.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


New and Material Evidence

Pursuant to 38 U.S.C.A. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As to the bilateral feet only, a VA examination was conducted in June 2012, in which intermetatarsal bursitis and tinea unguium (onychomycosis) were diagnosed.  As these diagnoses were not previously noted, this medical opinion is new and material evidence to reopen the claims.  See 38 C.F.R. § 3.156(a).  

As to stomach condition and sleep apnea, new and material evidence has not been submitted since the August 2008 rating decision denying the claim for service connection.  

In regard to the stomach, the August 2008 rating decision noted that service treatment records are negative for complaints treatment or diagnosis of a stomach condition or disability associated with stomach condition.  The decision referenced that the Veteran had a diagnosis of gastroesophageal reflux disease without any association to military service.  Since the August 2008 decision, no evidence has been associated with the claims file which is not duplicative of the medical evidence of record at the time of the August 2008 decision and there is no new evidence that raises a reasonable possibility of substantiating the claim.

The Board also notes that the Veteran has stated in April 2013 that his stomach disorder is due to contaminated water at Camp Lejeune.  The Veteran served at Camp Lejeune and exposure to the contaminated water is conceded by the RO in the June 2016 Supplemental Statement of the Case.  However, the Veteran has no diagnosis of a presumptive disability related to the contaminated water.  

The diseases that have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune are: non-Hodgkin's lymphoma, esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, scleroderma, and neurobehavioral effects.  38 CFR 17.400 (2016).  Further, there is no indication of a medical basis that exposure to contaminated water otherwise caused the Veteran's GERD.

In regard to sleep apnea, the August 2008 rating decision noted that service treatment records are negative for complaints treatment or diagnosis of sleep apnea or sleeping disorder.  The decision noted that the Veteran had a diagnosis of dyspnea and sleep apnea, diagnosed decades after service.  Since the August 2008 decision, no evidence has been associated with the claims file which is not duplicative of the medical evidence of record at the time of the August 2008 decision and there is no new evidence that raises a reasonable possibility of substantiating the claim.

For the foregoing reasons, the evidence submitted since the August 2008 rating decision denying service connection for stomach disorder and sleep apnea is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening the claim for service connection for a stomach disorder and sleep apnea is not warranted.


TDIU

Upon review of the record, the Board finds the preponderance of the probative and persuasive evidence is against the claim at any point during the appeal.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran is service-connected for pseudofolliculitis barbae at noncompensable, with 0 percent combined evaluation, therefore he does not qualify for a schedular criteria rating.  The Board notes that other disabilities remain on appeal which may impact entitlement to TDIU on a schedular basis.  The Board finds it nevertheless appropriate to adjudicate the claim, however, as there is insufficient evidence to support that the Veteran is unable to secure or follow a substantially gainful employment, under either schedular or extraschedular criteria.

The record supports that the Veteran works as a truck driver.  The Veteran has indicated that his age and his disabilities impair his employability.  However, an October 2007 decision by the Social Security Administration noted that the Veteran works, as he did prior to his disability, at least 40 hours weekly and is paid appropriately $1800 p/m gross.  SSA noted that is work is considered substantial and gainful activity and denied his SSA claim.  There is no other evidence of record that supports that the Veteran is unable to substantially or gainfully work for medical reasons.  

The Board also notes that while the Veteran indicates his age negatively impacts his employability, the Board cannot consider age in its assessment of employability.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Left and Right Foot

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for the bilateral feet.  

The STRs show no diagnosis or treatment for disorders of the feet.  In July 1974 the Veteran complained of pain and tenderness in Achilles tendon area when putting weight on right foot, with the physician's impression as strain Achilles tendon.  The Veteran was also treated for left ankle sprain in service in September 1976.

Decades later, the Veteran was treated for a right Achilles tendon tear in 1993; it was noted that the injury occurred 3 weeks prior.  He was treated for tinea pedis (foot fungus) during August 2006, November 2006 and April 2007.  VA treatment records dated January 2008 notes left foot pain and chronic tinea infections to the left foot between the toes.  

The Veteran appeared for a VA examination in June 2012.  The examiner diagnosed intermetatarsal bursitis, intermittent tinea pedis, and tinea unguium (onychomycosis).  Imaging was conducted and there were no abnormal findings.  The examiner considered the Veteran's statements that he suffered foot pain and rash during service.  The examiner found the conditions less likely as not related to service.  The examiner noted that the Veteran's in-service ankle problems were acute, self-limited and did not cause long term problems.  The examiner noted that in-service Achilles strain was an ankle problem, not a foot problem, with no relation to the Veteran's current foot diagnoses.

The Board assigns the most probative weight to the June 2012 examination, as the opinions were made with medical expertise upon review of the record, consideration of lay statements, and examination of the Veteran.

The Board has considered the lay contentions from the Veteran that he suffers from bilateral foot disabilities etiologically related to service.  Lay persons are not shown to have the medical expertise to provide a diagnosis or an etiology opinion, such as attributing diagnosed bilateral foot disorders to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's left and right foot diagnosis is the result of his military service.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.


ORDER

New and material evidence has been received to reopen the claim for service connection for left foot condition.  The appeal is granted to that extent only.  

New and material evidence has been received to reopen the claim for service connection for right foot condition.  The appeal is granted to that extent only.

New and material evidence has not been received to reopen the claim for service connection for a stomach disorder to include GERD.  The appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for sleep apnea.  The appeal is denied.

Entitlement to TDIU is denied.

Service connection for a left foot disability is denied.

Service connection for a right foot disability is denied.


REMAND

In regard to claims of entitlement to service connection for disorders manifested by loss of vision and loss of appetite, the Veteran has not been afforded VA examinations for these claims.  Due to the Veteran's lay statements, VA examinations are requested.  The Veteran has indicated that he suffered loss of vision and loss of appetite from service, but did not report the disorders. 

Accordingly, the case is REMANDED for the following action:

1.  Please obtain any outstanding VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for an appropriate VA examination as to his claimed vision disability.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  

(a)  Please state all diagnoses as to the Veteran's eyes.

(b)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye/vision disability was caused by or etiologically related to active duty.  

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for an appropriate VA examination as to his loss of appetite disability.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  

(a)  Please state all diagnoses as to the Veteran's claimed disability causing loss of appetite.

(b)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability causing loss of appetite was caused by or etiologically related to active duty.  

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

4.  Then, after completing any additional development needed, the AOJ should readjudicate the issues on appeal: service connection for loss of vision and a disability causing loss of appetite.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should furnish to him a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


